Opinion issued August 26, 2014




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-14-00367-CV
                             ———————————
                  EX PARTE WILLIAM SOLOMON LEWIS



                On Appeal from the 412th Judicial District Court
                            Brazoria County, Texas
                       Trial Court Case No. 75448-CV


                           MEMORANDUM OPINION

      On May 2, 2014, appellant William Solomon Lewis filed a notice of appeal

entitled “Direct Appeal of Court’s Refusal to Rule on the Petition for Expunction.”

The notice of appeal does not attempt to appeal an order or judgment by the trial

court; rather, the notice of appeal attempts to appeal the trial court’s failure to rule

on appellant’s petition for expunction.
      On June 10, 2014, we notified appellant that we may not have jurisdiction

over this appeal because his notice of appeal did not attempt to appeal any order or

judgment by the trial court. “In terms of appellate jurisdiction, appellate courts

only have jurisdiction to review final judgments and certain interlocutory orders

identified by statute.” Ramos v. City of San Benito, No. 13–13–00228–CV, 2013
WL 2949264, at *1 (Tex. App.—Corpus Christi June 13, 2013, no pet.)

(dismissing appeal for lack of jurisdiction where no order entered); see also Ican

Enterprise, Inc. v. Williamson Cnty. Appraisal Review Bd., No. 03–04–00622–CV,

2005 WL 66355, at *1 (Tex. App.—Austin Jan. 12, 2005, no pet.) (“Appellants

lack an order from which to appeal, and therefore this Court lacks jurisdiction to

entertain the appeal.”).

      Our June 10, 29014 notice informed appellant that the appeal would be

dismissed for want of jurisdiction unless he filed a response demonstrating that this

Court has jurisdiction over this appeal. Appellant failed to file an adequate

response. See TEX. R. APP. P. 42.3(c).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot

                                  PER CURIAM

Panel consists of Justices Massengale, Brown, and Huddle.




                                          2